DETAILED ACTION
This Office action is in response to the Application filed on December 18, 2020. An action on the merits follows. Claims 1-21 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a natural image” in line 1 of the claim. 
However, the claimed “natural image” term is not defined in any of the claims, which renders the claim indefinite.
Par. [0001] of the specification indicates that a “document may include text and one or more embedded natural images, which are photographs of real world scenes”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “a natural image” recited in line 1 of the claim as “a natural image including photographs of real world scenes”.
Claim 1 recites the limitation “generating… from the document image, a plurality of combined connected components (CCs)… generating… from the plurality of combined CCs and based on a first predetermined criterion, a plurality of candidate text CCs” in lines 3-6 of the claim. 
However, the claimed “connected components” term is not defined in any of the claims, which renders the claim indefinite.
Par. [0032] and [0060] of the specification indicate “candidate background CCs (113) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to the background of the document image (102)” and “a collection of selected connected components is generated… from the combined connected components. Initially, the document image is analyzed to identify common connected components, which are connected components relating to predetermined types of foreground objects”, respectively.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “generating… a plurality of combined connected components (CCs)” recited in lines 3-4 of the claim as “generating… a plurality of combined connected components (CCs) relating to predetermined types of foreground objects and background portions of the document image”.
Additionally, the claimed “first predetermined criterion” term is not defined in any of the claims, which also renders the claim indefinite.
Par. [0047] of the specification indicates “candidate text CCs are generated using a first predetermined criterion. For example, the first predetermined criterion may include comparing geometric and/or fill density metrics of each combined CC to median values of corresponding metrics throughout the collection of combined CCs”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “generating, by the computer processor from the plurality of combined CCs and based on a first predetermined criterion” recited in lines 5-6 of the claim as “generating, by the computer processor from the plurality of combined CCs and based on a first predetermined criterion, wherein the first predetermined criterion includes comparing geometric and/or fill density metrics of each combined CC to median values of corresponding metrics throughout the collection of the combined CCs”.
Claim 1 further recites the limitation “a plurality of candidate text CCs… generating… from the plurality of combined CCs and based on a second predetermined criterion, a plurality of candidate background CCs… generating… from the plurality of combined CCs and based on a third predetermined criterion, a plurality of candidate natural image CCs” in lines 5-12 of the claim. 
However, the claimed “candidate text CCs”, “candidate background CCs”, and “candidate natural image CCs” terms are not defined in any of the claims, which renders the claim indefinite.
Par. [0032] of the specification indicates that a “the candidate text CCs (112) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to text characters in the document image (102). The candidate background CCs (113) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to the background of the document image (102). The candidate natural image CCs (114) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to natural images in the document image (102)”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed the claimed “candidate text CCs”, “candidate background CCs”, and “candidate natural image CCs” recited in line 5-12 of the claim as “candidate text CCs including a portion of the combined CCs that are heuristically determined as connected components that are likely to correspond to text characters in the document image”, “candidate background CCs including a portion of the combined CCs that are heuristically determined as connected components that are likely to correspond to the background of the document image”, and “candidate natural image CCs including a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to natural images in the document image”.
Claims 2-7 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 8 recites the limitation “a natural image” in line 1 of the claim. 
However, the claimed “natural image” term is not defined in any of the claims, which renders the claim indefinite.
Par. [0001] of the specification indicates that a “document may include text and one or more embedded natural images, which are photographs of real world scenes”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “a natural image” recited in line 1 of the claim as “a natural image including photographs of real world scenes”.
Claim 8 recites the limitation “generates… from the document image, a plurality of combined connected components (CCs)… generates, from the plurality of combined CCs and based on a first predetermined criterion, a plurality of candidate text CCs” in lines 5-8 of the claim. 
However, the claimed “connected components” term is not defined in any of the claims, which renders the claim indefinite.
Par. [0032] and [0060] of the specification indicates “candidate background CCs (113) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to the background of the document image (102)” and “a collection of selected connected components is generated… from the combined connected components. Initially, the document image is analyzed to identify common connected components, which are connected components relating to predetermined types of foreground objects”, respectively.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “generates… a plurality of combined connected components (CCs)” recited in lines 5-6 of the claim as “generates… a plurality of combined connected components (CCs) relating to predetermined types of foreground objects and background portions of the document image”.
Additionally, the claimed “first predetermined criterion” term is not defined in any of the claims, which also renders the claim indefinite.
Par. [0047] of the specification indicates “candidate text CCs are generated using a first predetermined criterion. For example, the first predetermined criterion may include comparing geometric and/or fill density metrics of each combined CC to median values of corresponding metrics throughout the collection of combined CCs”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “generates, from the plurality of combined CCs and based on a first predetermined criterion” recited in lines 7-8 of the claim as “generating, by the computer processor from the plurality of combined CCs and based on a first predetermined criterion, wherein the first predetermined criterion includes comparing geometric and/or fill density metrics of each combined CC to median values of corresponding metrics throughout the collection of the combined CCs”.
Claim 8 further recites the limitation “a plurality of candidate text CCs… generates, from the plurality of combined CCs and based on a second predetermined criterion, a plurality of candidate background CCs… generates, from the plurality of combined CCs and based on a third predetermined criterion, a plurality of candidate natural image CCs” in lines 7-12 of the claim. 
However, the claimed “candidate text CCs”, “candidate background CCs”, and “candidate natural image CCs” terms are not defined in any of the claims, which renders the claim indefinite.
Par. [0032] of the specification indicates that a “the candidate text CCs (112) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to text characters in the document image (102). The candidate background CCs (113) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to the background of the document image (102). The candidate natural image CCs (114) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to natural images in the document image (102)”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed the claimed “candidate text CCs”, “candidate background CCs”, and “candidate natural image CCs” recited in line 7-12 of the claim as “candidate text CCs including a portion of the combined CCs that are heuristically determined as connected components that are likely to correspond to text characters in the document image”, “candidate background CCs including a portion of the combined CCs that are heuristically determined as connected components that are likely to correspond to the background of the document image”, and “candidate natural image CCs including a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to natural images in the document image”.
Claims 9-14 are rejected by virtue of being dependent upon rejected base claim 8.
Claim 15 recites the limitation “a natural image” in line 1 of the claim. 
However, the claimed “natural image” term is not defined in any of the claims, which renders the claim indefinite.
Par. [0001] of the specification indicates that a “document may include text and one or more embedded natural images, which are photographs of real world scenes”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “a natural image” recited in line 1 of the claim as “a natural image including photographs of real world scenes”.
Claim 15 recites the limitation “generating, from the document image, a plurality of combined connected components (CCs) … generating, from the plurality of combined CCs and based on a first predetermined criterion, a plurality of candidate text CCs” in lines 5-8 of the claim. 
However, the claimed “connected components” term is not defined in any of the claims, which renders the claim indefinite.
Par. [0032] and [0060] of the specification indicates “candidate background CCs (113) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to the background of the document image (102)” and “a collection of selected connected components is generated… from the combined connected components. Initially, the document image is analyzed to identify common connected components, which are connected components relating to predetermined types of foreground objects”, respectively.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “generating, from the document image, a plurality of combined connected components (CCs)” recited in lines 5-6 of the claim as “generating, from the document image, a plurality of combined connected components (CCs) relating to predetermined types of foreground objects and background portions of the document image”.
Additionally, the claimed “first predetermined criterion” term is not defined in any of the claims, which also renders the claim indefinite.
Par. [0047] of the specification indicates “candidate text CCs are generated using a first predetermined criterion. For example, the first predetermined criterion may include comparing geometric and/or fill density metrics of each combined CC to median values of corresponding metrics throughout the collection of combined CCs”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “generating, from the plurality of combined CCs and based on a first predetermined criterion, a plurality of candidate text CCs” recited in lines 7-8 of the claim as “generating, from the plurality of combined CCs and based on a first predetermined criterion, a plurality of candidate text CCs, wherein the first predetermined criterion includes comparing geometric and/or fill density metrics of each combined CC to median values of corresponding metrics throughout the collection of the combined CCs”.
Claim 15 further recites the limitation “a plurality of candidate text CCs… generating, from the plurality of combined CCs and based on a second predetermined criterion, a plurality of candidate background CCs… generating, from the plurality of combined CCs and based on a third predetermined criterion, a plurality of candidate natural image CCs” in lines 8-12 of the claim. 
However, the claimed “candidate text CCs”, “candidate background CCs”, and “candidate natural image CCs” terms are not defined in any of the claims, which renders the claim indefinite.
Par. [0032] of the specification indicates that a “the candidate text CCs (112) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to text characters in the document image (102). The candidate background CCs (113) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to the background of the document image (102). The candidate natural image CCs (114) are a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to natural images in the document image (102)”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed the claimed “candidate text CCs”, “candidate background CCs”, and “candidate natural image CCs” recited in line 8-12 of the claim as “candidate text CCs including a portion of the combined CCs that are heuristically determined as connected components that are likely to correspond to text characters in the document image”, “candidate background CCs including a portion of the combined CCs that are heuristically determined as connected components that are likely to correspond to the background of the document image”, and “candidate natural image CCs including a portion of the combined CCs (105) that are heuristically determined as connected components that are likely to correspond to natural images in the document image”.
Claims 16-21 are rejected by virtue of being dependent upon rejected base claim 8.

Conclusion
The prior art made of record cited in PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. In particular, publications US 2003/0198386 A1, US 2009/0285482 A1, US 2013/0330004 A1, US 20150093021 A1, and US 10176400 B1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668